Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 15, 2015

The Court of Appeals hereby passes the following order:

A15A1793. OTHA DAVID RUTLEDGE, JR. v. THE STATE.

       In 1994, Otha Rutledge, Jr. was convicted of possession with intent to
distribute and obstruction of an officer. He was sentenced to life imprisonment. In
2015, Rutledge filed a Motion for Sentence Modification Reduction, which the trial
court denied. Rutledge then filed this appeal. We, however, lack jurisdiction.
       A trial court has limited authority to modify a sentence after it is imposed.
Pursuant to OCGA § 17-10-1 (f), a sentencing court may modify a sentence within
1 year of its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. See Frazier v. State, 302 Ga. App. 346, 347-348 (691 SE2d 247)
(2010). Once this statutory period expires, as it has here, a sentencing court may
modify a sentence only if it is void. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483)
(2004). And a sentence is void only if it imposes punishment that the law does not
allow. von Thomas v. State, 293 Ga. 569, 571 (748 SE2d 446) (2013).
    In this case, Rutledge does not contend that his sentence exceeds the statutory
maximum. He has, therefore, failed to raise a valid void-sentence claim. See Jones,
supra; von Thomas, supra. Because Rutledge did not raise a colorable argument that
his sentence is void, the trial court’s denial of his motion is not subject to direct
appeal. See Frazier, supra at 349. Accordingly, this appeal is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                                                             06/15/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.